SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-106 GAMCO INVESTORS, INC. (Exact name of Registrant as specified in its charter) New York 13-4007862 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Corporate Center, Rye, NY 10580-1422 (Address of principle executive offices) (Zip Code) (914) 921-5100 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer", and "smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes o No x Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock, as of the latest practical date. Class Outstanding at April 30, 2008 Class A Common Stock, .001 par value 7,743,695 Class B Common Stock, .001 par value 20,626,644 1 INDEX GAMCO INVESTORS, INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income: -Three months ended March 31, 2007 and 2008 Condensed Consolidated Statements of Financial Condition: -December 31, 2007 -March 31, 2007 -March 31, 2008 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income: -Three months ended March 31, 2007 and 2008 Condensed Consolidated Statements of Cash Flows: -Three months ended March 31, 2007 and 2008 Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Including Quantitative and Qualitative Disclosure about Market Risk) Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 2. Changes in Securities, Use of Proceeds and Issuer Purchases of Equity Securities Item 6. Exhibits SIGNATURES 2 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME UNAUDITED (In thousands, except per share data) Three Months Ended March 31, 2007 2008 Revenues Investment advisory and incentive fees $ 56,560 $ 56,841 Commission revenue 4,020 3,256 Distribution fees and other income 6,026 6,451 Total revenues 66,606 66,548 Expenses Compensation costs 28,374 28,847 Management fee 3,401 1,981 Distribution costs 5,886 6,409 Other operating expenses 8,434 6,054 Total expenses 46,095 43,291 Operating income 20,511 23,257 Other income (expense) Net gain (loss) from investments 5,570 (8,389 ) Interest and dividend income 8,002 4,774 Interest expense (3,380 ) (2,067 ) Total other income (expense), net 10,192 (5,682 ) Income before income taxes and minority interest 30,703 17,575 Income tax provision 11,207 7,326 Minority interest 332 (237 ) Net income $ 19,164 $ 10,486 Net income per share: Basic $ 0.68 $ 0.37 Diluted $ 0.67 $ 0.37 Weighted average shares outstanding: Basic 28,228 28,175 Diluted 29,196 29,031 Dividends declared per share: Quarterly $ 0.03 $ 0.03 See accompanying notes. 3 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) December 31, March 31, March 31, 2007 2008 2007 (A) (unaudited) Cash and cash equivalents, including restricted cash of$0, $0 and $3,418. $ 168,319 $ 280,796 $ 103,882 Investments in securities, including restricted securities of$0, $0 and $51,461. 394,977 325,407 532,222 Investments in partnerships and affiliates 100,031 85,572 68,651 Receivable from brokers 40,145 15,186 22,794 Investment advisory fees receivable 33,701 18,862 20,375 Other assets 20,407 23,202 19,548 Total assets $ 757,580 $ 749,025 $ 767,472 LIABILITIES AND STOCKHOLDERS' EQUITY Payable to brokers $ 7,562 $ 5,421 $ 40,441 Income taxes payable, including deferred taxes of $5,814, $(924),and $905. 17,539 12,747 7,751 Compensation payable 25,362 30,278 37,942 Capital lease obligation 2,525 2,453 2,721 Securities sold, not yet purchased 2,229 3,110 15,925 Accrued expenses and other liabilities 38,810 34,954 31,641 Total operating liabilities 94,027 88,963 136,421 Long term liabilities 5.5% Senior notes (due May 15, 2013) 100,000 100,000 100,000 6% Convertible note (due August 14, 2011) (B) 49,608 39,706 49,537 Total liabilities 243,635 228,669 285,958 Minority interest 12,630 12,494 14,026 Stockholders’ equity Class A Common Stock, $0.001 par value; 100,000,000 shares authorized; 12,574,995,12,765,674 and 12,141,696 issued, respectively; 7,819,741,7,801,831 and 7,514,242 outstanding, respectively 12 12 10 Class B Common Stock, $0.001 par value; 100,000,000 shares authorized; 24,000,000 shares issued, 20,626,644,20,626,644 and 20,671,143 shares outstanding, respectively 21 21 23 Additional paid-in capital 230,483 242,293 229,792 Retained earnings 445,121 454,749 415,472 Accumulated comprehensive gain 20,815 16,737 11,031 Treasury stock, at cost (4,755,254, 4,963,843, and 4,627,454 shares, respectively) (195,137 ) (205,950 ) (188,840 ) Total stockholders' equity 501,315 507,862 467,488 Total liabilities and stockholders' equity $ 757,580 $ 749,025 $ 767,472 See accompanying notes. (A) As restated to reflect the reversal of certain previously-accrued expenses forinvestment partnership compensation as described in Note A of this report on Form 10-Q. (B) $50 million outstanding on December 31, 2007 and March 31, 2007. $40 million outstanding on March 31, 2008. 4 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME UNAUDITED (In thousands) Three Months Ended March 31, 2007 2008 Stockholders’ equity – beginning of period $ 451,576 $ 501,315 Cumulative effect of applying the provisions of FIN 48 atJanuary 1, 2007 (822 ) - Comprehensive income: Net income 19,164 10,486 Foreign currency translation adjustments 1 21 Net unrealized gain (loss) on securities available for sale 685 (4,100 ) Total comprehensive income 19,850 6,407 Dividends declared (846 ) (857 ) Stock based compensation expense 21 1,198 Conversion of 6% convertible note - 10,000 Exercise of stock options including tax benefit 72 612 Purchase of treasury stock (2,363 ) (10,813 ) Stockholders’ equity – end of period $ 467,488 $ 507,862 See accompanying notes. 5 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED (In thousands) Three Months Ended March 31, 2007 2008 Operating activities Net income $ 19,164 $ 10,486 Adjustments to reconcile net income to net cash provided byoperating activities: Equity in net gains from partnerships and affiliates (2,246 ) 2,375 Depreciation and amortization 307 229 Stock based compensation expense 21 1,198 Deferred income tax 395 (2,815 ) Tax benefit from exercise of stock options 25 43 Foreign currency loss 1 21 Other-than-temporary loss on available for sale securities - 249 Impairment of goodwill 56 - Acquisition of intangible asset - (4,043 ) Market value of donated securities 122 - Minority interest in net income of consolidated subsidiaries 275 (73 ) Realized gains on sales of available for sale securities (157 ) (253 ) Realized gains on sales of trading investments in securities, net (7,415 ) (3,121 ) Change in unrealized value of trading investments in securities and securities sold, not yet purchased, net 2,524 7,012 Realized losses (gains) on covers of securities sold, not yet purchased, net 917 (318 ) Amortization on discount on debt 33 98 (Increase) decrease in operating assets: Purchases of trading investments in securities (392,800 ) (109,155 ) Proceeds from sales of trading investments in securities 396,399 164,837 Cost of covers on securities sold, not yet purchased (30,745 ) (10,173 ) Proceeds from sales of securities sold, not yet purchased 41,578 11,495 Investments in partnerships and affiliates (3,072 ) (182 ) Distributions from partnerships and affiliates 11,485 12,728 Receivable from brokers 30,193 22,609 Investment advisory fees receivable 10,764 14,994 Other receivables from affiliates 4,804 2,512 Other assets (355 ) (1,440 ) Increase (decrease) in operating liabilities: Payable to brokers 2,960 (2,149 ) Income taxes payable (7,213 ) 1,662 Compensation payable 8,222 5,791 Accrued expenses and other liabilities (8,652 ) (4,037 ) Effects of consolidation of investment partnerships and offshore funds consolidated under FIN 46R and EITF 04-5: Realized (losses) gains on sales of investments in securities and securities sold, not yet purchased, net (278 ) 67 Change in unrealized value of investments in securities and securities sold, not yet purchased, net 200 350 Equity in net gains from partnerships and affiliates (758 ) (28 ) Purchases of trading investments in securities and securities sold, not yet purchased (14,550 ) (3,218 ) Proceeds from sales of trading investments in securities and securities sold, not yet purchased 12,084 4,322 Investments in partnerships and affiliates (2,000 ) - Distributions from partnerships and affiliates 500 - Increase in investment advisory fees receivable (45 ) (155 ) Decrease in receivable from brokers 695 2,350 Increase in other assets (58 ) (52 ) Increase in payable to brokers 1,135 8 Increase in accrued expenses and other liabilities 49 107 Income (loss) related to investment partnerships and offshore fundsconsolidated under FIN 46R and EITF 04-5, net 490 (765 ) Total adjustments 55,890 113,080 Net cashprovided byoperating activities 75,054 123,566 6 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED (In thousands) Three Months Ended March 31, 2007 2008 Investing activities Purchases of available for sale securities (25,031 ) (774 ) Proceeds from sales of available for sale securities 939 383 Net cash used in investing activities (24,092 ) (391 ) Financing activities Payoff of 5.22% Senior Notes (82,308 ) - Contributions related to investment partnerships and offshore fundsconsolidated under FIN 46R and EITF 04-5, net 516 404 Proceeds from exercise of stock options 48 569 Dividends paid (846 ) (857 ) Subsidiary stock repurchased from minority shareholders (241 ) - Purchase of treasury stock (2,363 ) (10,813 ) Net cash used in financing activities (85,194 ) (10,697 ) Net (decrease) increasein cash and cash equivalents (34,232 ) 112,478 Effect of exchange rates on cash and cash equivalents 1 (1 ) Cash and cash equivalents at beginning of period 138,113 168,319 Cash and cash equivalents at end of period $ 103,882 $ 280,796 Non-cash activity:On January 22, 2008, Cascade Investment LLC elected to convert $10 million of the 6% convertible note into 188,nvestor's Inc. common shares. See accompanying notes. 7 GAMCO INVESTORS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2008 (Unaudited) A.Basis of Presentation Unless we have indicated otherwise, or the context otherwise requires, references in this report to “GAMCO Investors, Inc.,” “GAMCO,” “the Company,” “we,” “us” and “our” or similar terms are to GAMCO Investors, Inc., its predecessors and its subsidiaries. The unaudited interim Condensed Consolidated Financial Statements of GAMCO Investors, Inc. included herein have been prepared in conformity with generally accepted accounting principles in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles in the United States for complete financial statements.In the opinion of management, the unaudited interim condensed consolidated financial statements reflect all adjustments, which are of a normal recurring and non-recurring nature (Note J), necessary for a fair presentation of financial position, results of operations and cash flows of GAMCO for the interim periods presented and are not necessarily indicative of a full year’s results. The condensed consolidated financial statements include the accounts of GAMCO and its subsidiaries.All material intercompany accounts and transactions are eliminated. These financial statements should be read in conjunction with our audited consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2007, from which the accompanying condensed consolidated Financial Statements were derived. Certain items previously reported have been reclassified to conform to the current period’s condensed consolidated financial statement presentation. Use of Estimates The preparation of the condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the condensed consolidated financial statements and accompanying notes.Actual results could differ from those estimates. Restatement On August 9, 2007, GAMCO filed a Form 10-K/A restating 2006 results to reflect the reversal of certain previously accrued expenses for investment partnership compensation. It was determined that the amount accrued during 2006 were no longer appropriate following the departure of marketing staff, the reassignment of management staff, and the reduction of rates for certain payouts.This determination was made subsequent to our issuance of the 2006 Form 10-K after an analysis was performed.The information used in management’s analysis was available prior to the issuance of the 2006 Form 10-K. Management determined that this was an error and not a change in an accounting estimate.Because it was deemed an error and the amounts were material to interim and full year periods in 2006, GAMCO amended its Form 10-K for the year ended 2006 to reflect the reversals. For the three months ended March 31, 2007, the restatement did not impact the condensed consolidated statement of operations, but did result in a decrease to compensation payable of $5.5 million, an increase to income taxes payable of $2.7 million, and an increase to retained earningsof $2.8 million on the condensed consolidated statement of financial condition. Changes in Accounting Policy GAMCO has changed its accounting policy to reflect the adoption ofFinancial Accounting Standards Board ("FASB")Statement No. 157, “Fair Value Measurements” (“Statement 157”). The statement provides guidance for using fair value to measure assets and liabilities. The statement provides guidance to companies about the extent of which to measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. The statement applies whenever other standards require (or permit) assets or liabilities to be measured at fair value. The statement does not expand the use of fair value in any new circumstances. The statement is effective for financial statements issued for fiscal years beginning after November 15, 2007 and for interim periods within those fiscal years. The Company adopted this statement on January 1, 2008. Although the impact of adopting Statement 157 is immaterial to the Company’s financial statements, Statement 157 required additional disclosures within the footnotes to the financial statements. Please refer to Note E for further details. B.Recent Accounting Developments In June 2007, the FASB issued Emerging Issues Task Force("EITF") 06-11, "Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards".The EITF release discusses how an entity should recognize the income tax benefit received on dividends that are (a) paid to employees holding equity-classified nonvested shares, equity-classified nonvested share units, or equity-classified outstanding share options and (b) charged to retained earnings under FAS 123(R).The release became relevant to the Company after the Board of Directors authorized the issuance of restricted stock awards ("RSAs") (share based payments) to Company employees in December 2007. Employees of the Company who received shares in the 2007 granting of restricted stock awards will accrue dividends during their vesting period and receive them only if their shares vest. Thus, this EITF does not have an impact on the Company's financial statements. In December 2007, the FASBissued FASB StatementNo. 160, "Noncontrolling
